Exhibit 21.1 Subsidiaries of BioMarin Pharmaceutical Inc. as of December31, 2015 Name Direct Parent(s) Ownership JurisdictionofIncorporation BioMarin GALNS Ltd. BioMarinPharmaceuticalInc. % Ireland BMRN 701 Limited BioMarinPharmaceutical Inc. % Ireland BioMarin Brasil Farmaceutica Ltda. BioMarin Pharmaceutical Inc. % Brazil BioMarin Holdings (LUX) S.A.R.L. BioMarin GALNS Ltd. % Luxembourg BioMarinEuropeLtd. BioMarinHoldings(LUX)S.A.R.L. % Ireland BioMarin International Ltd. BioMarin GALNS Ltd. % Ireland
